Citation Nr: 0213415	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  00-17 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
status post right thoracotomy scar.  

2.  Entitlement to service connection for removal and or 
scarring of lung, insomnia, right leg pain, and right foot 
pain as secondary to service-connected brachial plexopathy, 
ulnar neuropathy and Dupuytren's contractures on the right 
side, with status post 1952 removal of the cervical rib and 
attachment of part of the scalenus muscle.  


REPRESENTATION

Appellant represented by:	Jacques DePlois, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from January 1951 to January 
1953. 

The current appeal arose from a January 2000 rating decision 
of the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  The RO, in pertinent part, denied 
entitlement to service connection for removal of part of the 
lung and/or scarring of the lung, insomnia, shooting type 
pain down the right leg, and numbness of the right foot 
including as secondary to service connected brachial 
plexopathy, ulnar neuropathy and Dupuytren's contractures on 
the right side, with status post 1952 removal of the cervical 
rib and attachment of part of the scalenus muscle.  The RO 
also granted entitlement to an increased (compensable) 
evaluation of 10 percent for a right thoracotomy scar 
effective from October 30, 1998, the date of receipt of 
claim.  

While the veteran filed a notice of disagreement with the 
above determinations of the RO, he was ambiguous in his 
substantive appeal wherein he both stated that he wished to 
appeal all issues denied by the RO in the January 2000 
decision, and limited his appeal to the denial of an 
increased evaluation for his thoracotomy scar.  However, at 
the July 2002 video conference hearing, the veteran discussed 
all aspects of the RO's denial, and it was made clear that he 
was pursuing the denial of the multiple disorders considered 
secondary to his service-connected thoracotomy scar.  
Accordingly, the Board has construed the issues for appellate 
review as reported on the title page. 

The case has been forwarded to the Board for appellate 
review.



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2001) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that the veteran has argued that his multiple 
disorders at issue are part and parcel of his service-
connected right sided surgery and for which he has been 
assigned a separate compensable evaluation of 10 percent for 
a thoracotomy scar.  

Service connection has been granted for brachial plexopathy, 
ulnar neuropathy and Dupuytren's contractures on the right 
side with status post 1952 removal of the cervical rib and 
attachment of scalenus muscle, currently evaluated as 70 
percent disabling; and for a scar, status post right 
thoracotomy, evaluated as 10 percent disabling.

The Board also notes that the criteria addressing skin, 
specifically with respect to scars, were revised effective 
August 30, 2002.  

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The RO has not yet had an 
opportunity to address the revised criteria.  



The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in these 
circumstances.  See 67 Fed. Reg. 3,099-3,019 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 
20.1304).

The Board notes that during the videoconference hearing 
additional VA and private medical records were referred to 
that could be pertinent to issues on appeal.  These records 
have not been associated with the claims file.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 
45,620 (Aug, 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a) and 3.326(a)).

In light of above the Board finds that a contemporaneous 
examination is necessary to ascertain the nature and extent 
of severity, manifested by the service-connected right 
thoracotomy scar, and to ascertain whether there exists a 
competent medical basis to support the veteran's claim of 
multiple additional disorders having resulted from his 
service-connected disabilities.  

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.

Accordingly, the case is REMANDED to the RO for the following 
actions:



1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard, the RO should request 
that the veteran identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of his service-
connected right thoracotomy scar and 
postoperative removal of the right 
cervical rib and attachment of scalenus 
anticus muscle, as well as claimed 
disorders of the lung to include lung 
scarring, insomnia, shooting type pain 
down the right leg and numbness of the 
right foot.

After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
veteran's complete treatment records from 
all sources identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment records, and the private 
medical records of Dr. Suchyta.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim. 38 U.S.C.A. § 5103A(b)(2)); 
66 Fed. Re. 45,620, 45,631 (to be 
codified at 38 C.F.R. § 3.159 (2001).

3.  The RO should arrange for a VA 
medical examination by an appropriate 
medical specialist for the purpose of 
ascertaining whether there exists any 
causal relationship between the service-
connected postoperative removal of the 
cervical rib and attachment of scalenus 
anticus muscle and claimed lung 
disability including scarring, shooting 
type pain down the right leg and numbness 
of the right foot; and the current extent 
of severity of the right thoracotomy 
scar.  

The claims file, copies of the previous 
and amended copies of the criteria for 
rating skin disorders, and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies should be 
accomplished.

The examiner should address which both 
and previous as well as amended criteria 
with respect to the current nature and 
extent of severity of the veteran's 
service-connected right thoracotomy.  

The examiner must express an opinion as 
to whether there are in fact any lung 
disorder(s) including scarring, right leg 
and/or right foot disorders present and 
if so, whether there is any causal 
relationship between them and the 
veteran's service-connected right-sided 
surgery including thoracotomy scar.  If 
no causal relationship is determined to 
exist, the examiner must express an 
opinion as to whether the service-
connected disabilities aggravate any lung 
disorder(s) including scarring, right leg 
and root foot disorders found to be 
present.  If such aggravation is 
determined to exist, the examiner must 
address the following medical issues:

(1) The baseline manifestations which are 
due to the effects of any lung 
disorder(s) including scarring, right leg 
and right foot disorders found present:

(2) The increased manifestation which, in 
the examiner's opinion, are proximately 
due to the service-connected right side 
surgery disabilities based on medical 
considerations; and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of any lung disorder(s) including 
scarring and right leg and right foot 
disorders found present are proximately 
due to the service-connected right side 
surgery.

The rationale for all conclusions and 
opinions expressed should be provided.  
Any consultations with other specialists 
deemed necessary for a comprehensive 
evaluation should be obtained.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
and development procedures contained in 
sections 3 and 4 of the Act (see 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45,620, 
45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should re- 
adjudicate the issues of entitlement to 
service connection for lung disorders 
including scarring, right leg and right 
foot disorders including as secondary to 
the service-connected right side surgery 
disabilities; and an increased evaluation 
for a right thoracotomy scar to include 
consideration of the new criteria for 
rating skin disorder and 38 C.F.R. § 
3.321(b)(1) (2001).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby advised that failure to report for any scheduled VA 
examination without good cause shown may result in a denial 
of his claims for service connection and an increased 
evaluation.  38 C.F.R. § 3.655 (2001).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the CAVC.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


